        Case 5:16-cv-04276-EGS Document 149 Filed 01/15/19 Page 1 of 19




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLSTATE INSURANCE COMPANY; ALLSTATE                        : NO. 5:16-cv-04276-EGS
INDEMNITY COMPANY; ALLSTATE PROPERTY &                      :
CASUALTY INSURANCE COMPANY; ALLSTATE                        :
VEHICLE & PROPERTY INSURANCE COMPANY                        :
                                                            :
                      v.                                    :
                                                            : JURY TRIAL DEMANDED
ELECTROLUX HOME PRODUCTS, INC.                              :


 DEFENDANT ELECTROLUX HOME PRODUCT INC.’S MEMORANDUM OF LAW
   IN SUPPORT OF ITS OPPOSITION TO PLAINTIFFS’ OMNIBUS MOTION IN
               LIMINE TO PRECLUDE CERTAIN EVIDENCE

       Defendant Electrolux Home Products, Inc. (“Electrolux”), by and through its counsel,

Nicolson Law Group LLC, files the within Memorandum of Law in Support of its Opposition to

Plaintiffs’ Omnibus Motion in Limine to Preclude Certain Evidence. Not one of the requests to

limit evidence made by Plaintiffs Allstate Insurance Company, Allstate Indemnity Company,

Allstate Property & Casualty Insurance Company, and Allstate Vehicle & Property Insurance

Company (collectively, “Allstate”) has any merit. Each should be denied. Electrolux respectfully

requests oral argument.

I.     Evidence of insurance is admissible and necessary given Allstate’s decision to
       prosecute these eight individual claims as a consolidated action.

       This case is being prosecuted by a group of insurance companies that were subrogated to

the interests of their insureds by virtue of insurance policies. Allstate could have brought these

eight claims in the names of the individual insureds, see Igram v. DESA, No. 08-1326, 2008 WL

2246428, at *7, n.10 (E.D. Pa. May 30, 2008) (citing Pa. R. Civ. P. 2002(d)), but it chose not to

do so. As a consequence, Allstate’s name appears in the caption of all of the pleadings and

discovery requests in this case. Many of those documents—e.g., discovery responses and
         Case 5:16-cv-04276-EGS Document 149 Filed 01/15/19 Page 2 of 19




deposition transcripts bearing Allstate’s name—have been listed on the parties’ exhibit lists for

trial.

         Further, in its Pretrial Conference Memorandum, Allstate lists 15 different Allstate

representatives as potential trial witnesses who will testify on the issue of damages. (See Pls.’

Pretrial Conf. Memo. (Doc. No. 129) at 9-11.) Indeed, other than custodians of record for

unspecified entities involved in property remediation, those 15 Allstate representatives are the only

witnesses that Allstate identifies as damages witnesses. (Id.) Therefore, Allstate will have to

introduce the testimony of those witnesses to prove its claims. Allstate must explain how those

witnesses have knowledge of the claims at issue and cannot without affirmatively raising the issue

of insurance.

         Given these practical hurdles, permitting Allstate to omit any mention of insurance in this

matter will render the presentation of evidence confusing and difficult for the jury to comprehend.

See, e.g., Old Chief v. United States, 519 U.S. 172 189 (1977) (“People who hear a story interrupted

by gaps of abstraction may be puzzled at the missing chapters, and jurors asked to rest a

momentous decision on the story’s truth can feel put upon at being asked to take responsibility

knowing that more could be said than they have heard.”). As another court in this District recently

observed, Allstate’s request to omit reference to insurance coverage “casts too wide a net” and the

missing pieces that will be caused by that omitting reference to insurance will prejudice Electrolux:

                Plaintiffs will be required to call Allstate employees or contractors
                as witnesses to prove damages. It is unclear how plaintiffs would
                establish the purpose of the Allstate employees’ testimony without
                divulging who they are and why they happened to be involved in the
                case. Moreover, Electrolux would be unable to conduct meaningful
                cross-examination of any Allstate witnesses were any mention of
                insurance absolutely prohibited.

                I am mindful of the very real possibility of prejudice to plaintiffs
                should the jury be apprised of Allstate’s involvement in this matter,
        Case 5:16-cv-04276-EGS Document 149 Filed 01/15/19 Page 3 of 19




                as well as the protections against such prejudice afforded by the
                Pennsylvania Rules of Civil Procedure and the collateral source rule.
                However, I must also consider the possibility that evidence of
                insurance may properly be admitted to show bias, prejudice,
                ownership, or control, along with the potential for jury confusion
                resulting from the parties' inability to lay a proper foundation for
                witnesses employed by Allstate.

Vitale v. Electrolux Home Prods., Inc., No. 15-cv-1815, 2018 WL 3868671, at *5 (E.D. Pa. Aug.

14, 2018). In Vitale, the court declined to impose the blanket prohibition against any reference to

insurance at all. The same result should follow here.

        Further, the Vitale court’s concern that Allstate would be prejudiced by reference to its

involvement in that case does not apply here. In Vitale, Allstate brought a single claim in the name

of its insureds. Allstate sought to exclude reference to insurance coverage in order “to retain the

strategic advantage gained by bringing the suit in the name of the insureds rather than in the name

of the insurance carrier.” Id. at *4.

        Here, Allstate took a different path. Instead of bringing the eight claims in the name of the

relevant insureds, Allstate opted to consolidate the eight claims together into a single complaint

with Allstate—in the form of its various iterations that provided the relevant insurance policies—

as the named plaintiff. (See, e.g., Compl. (Doc. No. 1).) The decision to forego naming the eight

individual insureds as plaintiffs was a purposeful decision intended to ward off challenges to this

Court’s diversity jurisdiction. During the hearing on Electrolux’s early motion to sever and

dismiss, Allstate’s counsel conceded that Allstate had aggregated these claims into a single

complaint with Allstate as the plaintiff to benefit from Rule 18, which permits a party to assert “as

many claims as it has against an opposing party”:

                The Court:      What about the argument that you’re aggregating
                                claims that do not meet the jurisdictional threshold
                                for Federal Court in order to have claims that
        Case 5:16-cv-04276-EGS Document 149 Filed 01/15/19 Page 4 of 19




                               rightfully belong in State Court here in Federal
                               Court?

               Mr. Mack:       Rule 18 addresses that. And it’s clear that we’re
                               allowed to do that under the rules. I mean, there
                               wouldn’t be a rule in place allowing us to—a specific
                               rule allow—we’re not trying to come up with some
                               exception to a rule that’s in a case somewhere from
                               the Supreme Court in 1932.

                               This is a rule. And we’re just advantaging ourselves
                               of the rule.

(Transcript of 9/22/16 Hearing (“9/22/16 Hearing Tr.”) (Doc. No. 22) at 29:1-12 (emphasis

added).) Indeed, had Allstate asserted the eight separate claims in the names of its individual

insureds, the five claims that did not themselves satisfy the amount in controversy requirement for

diversity jurisdiction would have been subject to dismissal for lack of subject matter jurisdiction.

See, e.g., Werwinski v. Ford Motor Co., 286 F.3d 661, 666 (3d Cir. 2002) (“However, claims of

several plaintiffs, if they are separate and distinct, cannot be aggregated for purposes of

determining the amount in controversy. Only claims, whether related or unrelated, of a single

plaintiff against a single defendant may be aggregated.”) (internal citations and quotation marks

omitted). Allstate should not be permitted to substitute its insureds’ names as the Plaintiffs without

reopening an assessment of this Court’s jurisdiction and, accordingly, whether the claims can

remain consolidated for trial. See Werwinski, 286 F.3d at 666.

       Allstate cannot hide the fact that it is the plaintiff in this case. The consequences of its

decision to proceed as the plaintiff cannot be avoided as references to Allstate must be made at

trial for the jury to understand the case, comprehend the role of Allstate’s witnesses, and fully

assess the facts. Permitting Allstate to abandon its litigation strategy will complicate the

proceedings and further delay matters in this case while the Court determines whether it still has
        Case 5:16-cv-04276-EGS Document 149 Filed 01/15/19 Page 5 of 19




jurisdiction over the claims. Allstate’s request to preclude evidence about insurance should

therefore be denied.

II.    Evidence that Electrolux complied with voluntary minimum testing standards is
       relevant to Allstate’s negligence and strict liability claims.

       Allstate asserts both negligent and strict liability product liability claims. Evidence about

compliance with voluntary minimum testing standards bears on both categories of claim. As the

court in Vitale acknowledged, this evidence is relevant to the issue of negligence because it bears

on the reasonableness inquiry that is central to such a claim:

               Evidence presented to show that Electrolux designed the subject
               dryer in voluntary compliance with contemporaneous industry
               standards is relevant to show that Electrolux acted reasonably in the
               design of the subject dryer.

Vitale, 2018 WL 3868671 at *2.

       Electrolux’s compliance with voluntary minimum testing standards is relevant to Allstate’s

strict liability claims as well. As the Vitale court explained, although Pennsylvania courts had

previously determined that such evidence was irrelevant to a strict liability claim, e.g., Lewis v.

Coffing Hoist Division, Duff-Norton Co., Inc., 528 A.2d 590, 593-94 (Pa. 1987), the Pennsylvania

Supreme Court’s decision in Tincher v. Omega Flex, Inc., 104 A.3d 328 (Pa. 2014), changed that:

               In [Tincher], the Pennsylvania Supreme Court rearticulated the
               principles governing products liability actions in Pennsylvania state
               courts. Tincher permits an examination of a manufacturer’s conduct
               and reasonableness during the design of a product in determining
               whether liability attaches in a products liability context. The holding
               in Tincher blurred the bright line demarcation between negligence
               theories and strict products liability theories, “counsel[ing] in favor
               of [the] admissibility” of evidence of compliance with industry
               standards to defend against strict liability claims.

Vitale, 2018 WL 3868671 at *3 (quoting Rapchak v. Haldex Brake Prod. Corp., No. 2:13-CV-

1307, 2016 WL 3752908, at *3 (W.D. Pa. July 14, 2016)). In Vitale, the court denied Allstate’s
        Case 5:16-cv-04276-EGS Document 149 Filed 01/15/19 Page 6 of 19




motion to exclude evidence about compliance with voluntary minimum testing standards. Id. (“In

light of Tincher, and given that the Vitales assert both negligence and strict liability theories,

plaintiffs’ motion to preclude introduction of compliance with contemporaneous industry

standards is denied.”); see also Cloud v. Electrolux Home Prods., Inc., No. 15-00571, 2017 WL

3835602, at *2 (E.D. Pa. Jan. 26, 2017) (“After Tincher, courts should not draw a bright line

between negligence theories and strict liability theories regarding evidence of industry standards.

This evidence of course is not dispositive, but it is relevant and probative given the post hoc

evaluation of a manufacturer's conduct that Tincher invites, even in strict liability cases.”).

       The same result follows here. In this case, as in Vitale, Allstate asserts both negligence and

strict liability claims. Evidence about compliance with voluntary minimum testing standards is

relevant to Electrolux’s “conduct and reasonableness during the design of” the ball-hitch dryers.

Vitale, 2018 WL 3868671 at *3. And the question whether Electrolux’s conduct was reasonable is

a question the jury must consider in determining whether the dryers were defective under either

the risk-utility or consumer expectations standards adopted by Tincher. See, e.g., Tincher, 104

A.3d at 389 (“The risk-utility test offers courts an opportunity to analyze post hoc whether a

manufacturer’s conduct in manufacturing or designing a product was reasonable . . .”); Estate of

Hicks v. Dana Cos., 984 A.2d 943, 966 (Pa. Super. Ct. 2009) (“Under [the consumer expectations

test], the evidence of wide use in an industry may be relevant to prove defect because the evidence

is probative, while not conclusive, on the issue of what the consumer can reasonably expect.”).

       This result is consistent with the reasoning of multiple federal and state courts that have

applied Pennsylvania law after Tincher to determine that evidence about compliance with

minimum testing standards is relevant to a claim for strict product liability. See, e.g., High v.

Pennsy Supply, Inc., 154 A.3d 341, 350 (Pa. Super. Ct. 2017) (discussing expert testimony about
        Case 5:16-cv-04276-EGS Document 149 Filed 01/15/19 Page 7 of 19




compliance with industrial ASTM standards as relevant to the “nature” of the product at issue

under the consumer expectations test); Sliker v Nat’l Feeding Sys., Inc., No. 282 CD 2010, 2015

WL 6735548, at *7 (Pa. Com. Pl. Oct. 19, 2015) (“Whether a product comports with industry

standards is particularly relevant to factor (2) of” the risk-utility test.”); Mercurio v. Louisville

Ladder, Inc., No. 3:16-CV-412, 2018 WL 2465181, at *7 (M.D. Pa. May 31, 2018) (rejecting

plaintiff’s argument that evidence of compliance with industry standards is irrelevant to a claim

for strict liability); Rapchak, 2016 WL 3752908 at *3.

       Not one of the cases cited by Allstate requires any different result. Indeed, three of them

predate the Pennsylvania Supreme Court’s decision in Tincher, which was decided in 2014. See

Lewis, 528 A.2d at 590 (decided in 1987); Harsh v. Petroll, 840 A.2d 404 (Pa. Commonw. Ct.

2003); Gaudio v. Ford Motor Co., 976 A.2d 524 (Pa. Super. Ct. 2009).

       Neither of the remaining two cases cited by Allstate decided the question of whether

evidence about compliance with minimum testing standards is relevant to a claim for strict liability

after Tincher. In Webb v. Volvo Cars of N. Am., LLC, 148 A.3d 473, 483 (Pa. Super. Ct. 2016), the

court avoided deciding the question by granting a new trial on a pre-Tincher error, but observed:

“[i]t is possible that government/industry standards evidence could be admissible under both [the

consumer expectations and the risk-utility tests], one and not the other, or neither.” And in Dunlap

v. Fed. Signal Corp., 194 A.3d 1067 (Pa. Super. Ct. 2018), the primary question was whether

evidence that an alternative design met industry standards was sufficient to prove its effectiveness

for all users under the risk-utility test. See 194 A.3d at 1073 (“Maher and Roell’s proof that their

proposed design met the industry standard was not enough to establish a prima facie case that it

was more effective for all users than the Q-siren.”).
           Case 5:16-cv-04276-EGS Document 149 Filed 01/15/19 Page 8 of 19




           All of these authorities teach that, after Tincher, evidence about compliance with voluntary

minimum testing standards is relevant to negligent and strict product liability claims.1 Allstate

asserts both kinds of claims in this case. Accordingly, evidence about Electrolux’s compliance

with voluntary minimum testing standards like ANSI Z21.5.1 and UL2158 is relevant and

admissible in this case. Allstate’s request to exclude this evidence must be denied.

III.       Evidence about the Consumer Product Safety Commission’s post-investigation
           decision not to take any action against Electrolux is relevant and admissible.

           There is no dispute that the Consumer Product Safety Commission (“CPSC”) conducted

an investigation of ball-hitch dryers manufactured by Electrolux. See, e.g., Vitale, 2018 WL

3868671 at * 2 (“The parties inform me that the CPSC has initiated an investigation to determine

whether a recall notice should be issued for Electrolux dryers . . . .”). In June 2018, the CPSC

notified Electrolux that, after completing its review of the ball-hitch dryers, it was “not seeking

further action involving the [dryers] at this time.” (Ex. A, 6/25/18 Letter from CPSC (filed under

seal).)2

           Evidence about the CPSC’s decision declining to take further action is relevant and

admissible. The court in Vitale acknowledged as much:

                  Because the Vitales allege that the subject dryer was defective, the
                  lack of any administrative action aimed to protect consumers from
                  the subject dryer is relevant to Electrolux’s defense that the subject
                  dryer is not defective.

Vitale, 2018 WL 3868671 at * 2.



1 Allstate has also made claims for punitive damages. Electrolux maintains that Allstate—as a subrogee—is not legally
permitted to bring a claim for punitive damages. But so long as such claims remain in this case, compliance with
voluntary minimum testing standards like ANSI Z21.5.1 and UL2158 are relevant and admissible to Electrolux’s
defense against those claims.

2 In keeping with its own motion in limine on the subject, Electrolux does not intend to offer any evidence about the
decision of Japan’s Ministry of Economics, Trade and Industry not to pursue formal action against Electrolux.
        Case 5:16-cv-04276-EGS Document 149 Filed 01/15/19 Page 9 of 19




       In this case, evidence about the CPSC’s decision not to take further action against

Electrolux is relevant to Electrolux’s defense that the dryers at issue in this case were not defective.

That evidence is also relevant to determinations about the reasonableness of Electrolux’s conduct,

as an administrative decision not to take action suggests “an inference that the product is safe.”

Vitale, 2018 WL 3868671 at * 2.

       Although the court in Vitale ultimately precluded evidence about the CPSC, it relied on the

fact that the CPSC investigation was ongoing. According to the Vitale court, that fact would

complicate any effort to present evidence about the CPSC’s inaction, which was a basis for

exclusion under Rule 403 of the Federal Rules of Evidence. Vitale, 2018 WL 3868671 at *2. But

the court observed that, if the CPSC investigation ended with a decision not take any action

against Electrolux, the court’s analysis of the issue would change:

                The parties inform me that the CPSC has initiated an investigation
                to determine whether a recall notice should be issued for Electrolux
                dryers, including the model of the subject dryer. This brings into
                play the possibility that defendant might attempt to introduce the
                CPSC’s refusal to take action after investigating the product, rather
                than a complete failure to investigate the product. Such an
                evidentiary predicate promises to be more fruitful and may change
                the balancing test under Rule 403.

Id. (emphasis added).

       That very thing has now happened. The CPSC concluded its investigation and decided not

to take any further action with respect to the Electrolux-manufactured ball-hitch dryers. (Ex. A,

6/25/18 Letter from CPSC (filed under seal).) Thus, the barriers to admissibility identified by the

court in Vitale no longer apply.

       Nor does 15 U.S.C. § 2074(b), the Consumer Product Safety Act’s enabling statute,

preclude the admission of evidence about the CPSC’s decision not to take further action with

respect to the ball-hitch dryers. (Pls.’ Omnibus Mot. (Doc. No. 138) at 12.) Federal courts that
       Case 5:16-cv-04276-EGS Document 149 Filed 01/15/19 Page 10 of 19




have considered the question have uniformly determined that § 2074(b) precludes only the

admission of “complete failure by the CPSC to engage in activity on a product,” not the CPSC’s

decision to take no further action after an investigation. Cummins v. BIC USA, Inc., 727 F.3d 506,

513 (6th Cir. 2013); Morales v. Am. Honda Corp., 151 F.3d 500, 513-14 (6th Cir. 1998); accord

Johnston v. Deere & Co., 967 F. Supp. 578, 580 (D. Me. 1997) (declining to apply § 2074(b) to

preclude evidence that the CPSC engaged in official consideration of a rulemaking, but then

withdrew the proposed rule, which were “CPSC actions, not failures to act”).

       Evidence about the CPSC’s decision to take no further action regarding the ball-hitch

dryers after completing its investigation is relevant when weighing the dryers’ design and

Electrolux’s conduct. Allstate’s request that this Court preclude the admission of evidence about

“government inaction” should be denied with respect to the CPSC investigation.

IV.    Allstate’s argument about statistics from the NFPA, USFA, UL, and NIFR lacks merit.

       Allstate contends that this Court should preclude Electrolux from using statistical evidence

gathered by various sources—the National Fire Protection Association (“NFPA”), the United

States Fire Administration (“USFA”), Underwriters Laboratory (“UW”), and the National Fire

Incident Reporting System (“NFIRS”)—because that data is unreliable and irrelevant. Allstate’s

argument is incorrect.

       First, contrary to Allstate’s contention, neither of the decisions cited in its Motion stands

for the proposition that any of these data sources is unreliable. (Pls.’ Omnibus Mot. (Doc. No. 138)

at 13.) In both State Farm Fire & Cas. Co. v. Electrolux Home Prods. Inc., 980 F. Supp. 2d 1031

(N.D. Ind. 2013) and State Farm Fire & Cas. Co. v. Electrolux N. Am., No. 2:10-CV-01147, 2012

WL 161821 (W.D. Wash. Jan. 4, 2012), the district courts addressed the admissibility of expert

opinions offered by Electrolux that it has not offered here. 980 F. Supp. 2d at 1039-40; 2012 WL
       Case 5:16-cv-04276-EGS Document 149 Filed 01/15/19 Page 11 of 19




161821, at *3-4. Neither case cited by Allstate held that data from the NFPA, USFA, UL, or the

NIFR is itself unreliable or inadmissible.

       Allstate cites no further authority to support its contention that the data is unreliable.

Instead, it devotes a substantial portion of this argument to setting forth unsupported “facts” about

how this data is compiled. (See Pls.’ Omnibus Mot. (Doc. No. 138) at 13-15.) This argument—

which is generally unaccompanied by any citation to any source demonstrating that Allstate’s

description is accurate—is patently insufficient to demonstrate a lack of reliability. To the extent

Allstate intends to challenge how data relied upon by Electrolux is compiled, that issue goes to the

weight of that evidence, which Allstate may address during cross-examination at trial. See, e.g.,

Lynn ex rel. Lynn v. Yamaha Golf-Car Co., 894 F. Supp. 2d 606, 618 (W.D. Pa. 2012) (“Any

inaccuracy in the data goes to the weight of the evidence, not its admissibility.”).

       Nor is there merit to Allstate’s arguments that the data is irrelevant because it is not specific

to a particular defect or manufacturer. Evidence about the inherent risk of fires attendant to all

dryers—regardless of design—is directly relevant to what a reasonable consumer would expect

from a dryer, the alternate design offered by Allstate’s experts, and the reasonableness of

Electrolux’s conduct. Allstate’s motion would hide from the jury that all dryers share this inherent

risk, thereby misleading it into believing that fires occur only with Electrolux ball-hitch dryers.

This would improperly narrow the focus of trial, where the jury will be asked to consider the

“nature of the product.” Determination of Design Defect, PA-JICIV 16.20; see also Tincher, 104

A.3d at 387 (“The nature of the product, the identity of the user, the product’s intended use and

intended user, and any express or implied representations by a manufacturer or other seller are

among considerations relevant to assessing the reasonable consumer's expectations.”).
       Case 5:16-cv-04276-EGS Document 149 Filed 01/15/19 Page 12 of 19




       Allstate’s request that this Court exclude data compiled by NFPA, USFA, UL, and NIFR

lacks merit. Its challenge to the reliability of that data relies on inapposite cases and goes to the

weight of the evidence, which is a subject for cross-examination—not a basis for exclusion.

Further, that data is relevant to fundamental factors that the jury in this case will consider in

determining whether the dryers were defective and in evaluating Electrolux’s conduct. Allstate’s

request to exclude this information must be denied.

V.     Peter Silman has the requisite personal knowledge to support his testimony.

       Allstate’s requests a blanket exclusion of Peter Silman’s testimony because he “did not

perform any investigation” into the fires and “played no role in [the dryers’] engineering, design,

manufacture or marketing.” (Pls.’ Omnibus Mot. (Doc. No. 138) at 17.) Allstate’s motion ignores

relevant Third Circuit precedent and should therefore be denied.

       The Third Circuit has repeatedly held that a lay witness may obtain the personal knowledge

required by Rules 602 and 701 of the Federal Rules of Evidence by reviewing business records

and consulting with colleagues. E.g., United States v. Polishan, 336 F.3d 234, 242 (3d Cir. 2003)

(“A witness testifying about business operations may testify about ‘inferences that he could draw

from his perception’ of a business’s records, or ‘facts or data’ perceived by him in his corporate

capacity.”) (quoting Teen-Ed, Inc. v. Kimball Int’l, Inc., 620 F.2d 399, 403 (3d Cir. 1980)); see

also Teen-Ed, Inc., 620 F.2d at 403 (finding that a lay witness accountant’s review of a company’s

balance sheets provided him with sufficient personal knowledge to testify about lost profits and

inferences that would be drawn from his review of the plaintiff’s books). “Lay opinion testimony

may be based on the witness’s own perceptions and ‘knowledge and participation in the day-to-

day affairs of [the] business.’” Polishan, 336 F.3d at 242 (quoting Lightning Lube, Inc. v. Witco

Corp., 4 F.3d 1153, 1175 (3d Cir. 1993)).
       Case 5:16-cv-04276-EGS Document 149 Filed 01/15/19 Page 13 of 19




       Here, Mr. Silman’s deposition revealed that he has the requisite personal knowledge for

his testimony to be admissible under Rules 602 and 701. He is a “product safety engineer for major

appliances in the laundry division” of Electrolux. (Ex. B, 9/15/2017 Deposition of Peter Silman

(“Silman Dep.”) at 20:20-22 (filed under seal).) In his capacity as a Fed. R. Civ. P. 30(b)(6)

witness, Mr. Silman prepared for his testimony by reviewing relevant business records:

               Q:       Tell me—first of all, did you prepare to testify today?

               A:       Yes, I did.

               Q:       All right. Without disclosing to me the content of the
                        conversations that you had with counsel, if any, tell me what
                        you did to prepare.

               A:       I’ve reviewed most of the production documents that our
                        counsel has submitted to you . . . . I reviewed a lot of the
                        claimant files and photos . . . .

               Q:       Okay. You said reviewed most of the production documents.
                        What do you mean by “production documents”?

               A:       Product manuals, claimant files, claimant photos, anything
                        that our outside counsel instructed me that we have produced
                        for this case.

(Id. at 22:18-23:10.)

       Third Circuit law is clear. To the extent that Mr. Silman’s testimony is based on his

“perception” of the “facts and data” contained in the documents he reviewed in his capacity as

Electrolux’s product safety engineer, his testimony is admissible. E.g., Polishan, 336 F.3d at 242.

Moreover, Allstate asks for a blanket exclusion of Mr. Silman’s testimony but fails to identify a

specific issue or example of testimony that is not supported by his personal knowledge. In the

absence of such a demonstration, Allstate’s request is premature and should be denied.
       Case 5:16-cv-04276-EGS Document 149 Filed 01/15/19 Page 14 of 19




VI.    Evidence about depreciation and actual cash value is relevant.

       Allstate’s request for a blanket exclusion of evidence about depreciation and actual cash

value is premature and overbroad. Allstate contends that “‘depreciation’ and ‘ACV’ have no

bearing on the measure of property damage under Pennsylvania law.” (Pls.’ Omnibus Mot. (Doc.

No. 138) at 19.) Not so.

       Under Pennsylvania law, the measure of damages for harm to real property depends upon

the permanency of the harm, an issue that can depend upon whether the cost of repair

disproportionately exceeds the diminution in value of the property caused by the harm:

               In keeping with the purpose of compensatory damages and in
               prevention of windfall awards, we find it necessary to interpret
               “permanency” in terms of whether or not the cost of repair would be
               unfair or inappropriate under the circumstances. Where the cost of
               repair is shown to be reasonable, the injury to real property is not
               permanent and the cost of repair would be the appropriate measure
               of damages. However, where the cost of replacing the real property
               in its original condition disproportionately exceeds the diminution
               in the value of the property, the injury to real property is permanent
               and the cost of repair would not be fair or appropriate. Rather, the
               proper measure of damages for permanent injury would be the
               difference between the value of the property before and after the
               harm. Whether or not an injury to real property is “permanent” is an
               issue for the trier of fact.

Duquesne Light Co. v. Woodland Hills Sch. Dist., 700 A.2d 1038, 1053 (Pa. Commw. Ct. 1997);

see also Vassell v. Travis, No. 04-1313, 2007 WL 2571634, at * 4-5 (“Essentially, the question of

whether the cost of repair is reasonable or appropriate under these circumstances depends on the

accurate value of the property, as well as a comparison between the cost of repair and the

diminution of value.”) (citing Duquesne Light Co., 700 A.2d at 1053.)

       Allstate ignores this Pennsylvania law, as it contends that the relevant measure of damages

for the harm to real property in this case is “restoration cost.” (Pls.’ Omnibus Mot. (Doc. No. 138)

at 19.) But that position ignores the guidance of Pennsylvania law, which requires a factfinder to
       Case 5:16-cv-04276-EGS Document 149 Filed 01/15/19 Page 15 of 19




determine, first, whether the injury to real property is “permanent”—i.e., whether the cost of repair

is disproportionate to the diminution of value to the real property. If the cost of repair unreasonably

exceeds the diminution in value, the proper measure of damages for the injury to real property is

the difference between the value of that property before and after the harm. Duquesne Light Co.,

700 A.2d at 1053. If the cost of repair is reasonable, the cost of repair is the appropriate measure

of damages. Id.

       Here, Electrolux has not stipulated that the costs of repairing the real property of Allstate’s

insureds were reasonable. Thus, this threshold issue for the measure of damages—whether the cost

of repair unreasonably exceeded the diminution in value—is in dispute with respect to each of the

claims and must be determined by the jury in this case. Id. And, for each claim, in order to

determine whether the cost of repair disproportionately exceeded the diminution of value to the

relevant real property, the jury must ascertain the original value of the relevant property, as that is

the starting point to determine the amount of value lost as a result of the dryer fire. Depreciation

and actual cash value influence the original value of the relevant real property, and, thus, evidence

about those issues is relevant to the issue of damages, and essential for the jury to determine

damages in each claim.

       Evidence about depreciation and cash value is also relevant to the issue of damages for

injury to personal property. Under Pennsylvania law, the measure of damages for loss of personal

property is the fair market value of the property at the time of the loss. E.g., Denby v. North Side

Carpet Cleaning Co., 390 A.2d 252, 257 (Pa. Super. Ct. 1978); Daughen v. Fox, 539 A.2d 858,

864 (Pa. Super. Ct. 1988) (“As in this case, where [personal] property has been destroyed, the

measure of damages would be the value of the property prior to its destruction.”). “Fair market

value” is “[t]he price that a seller is will to accept and buyer is willing to pay on the open market.”
       Case 5:16-cv-04276-EGS Document 149 Filed 01/15/19 Page 16 of 19




Value, Black’s Law Dictionary (10th ed. 2014). “Actual cash value” is a synonym of “fair market

value.” Id. Determining the fair market value of personal property at the time of the loss necessarily

requires consideration of depreciation for the period between when the property was new and when

it was destroyed. See Denby, 390 A.2d at 257 (in a case addressing destroyed carpets, applying

depreciation for the period of time between their installation and the damage to determine the value

of the carpets at the time of the loss). Accordingly, applying Pennsylvania law, the jury will

determine damages for the harm to personal property lost in each fire by ascertaining the value of

that property at the time of the fire—and to do so, the jury necessarily must consider evidence of

depreciation.

       Allstate’s request to exclude all evidence about depreciation and actual cash value ignores

well-established principles of Pennsylvania damages law. Depreciation and actual cash value bear

on the pre-damage value of both real and personal property. And because the jury must consider

the pre-damage value of each category of property in determining damages in this case, evidence

about depreciation and cash value is relevant and admissible. Allstate’s request to exclude it must

be denied.

                                                   Respectfully submitted,

                                                   NICOLSON LAW GROUP LLC

                                         BY:       /s/ Melissa L. Yemma
                                                   CHERYL M. NICOLSON, ESQ.
                                                   Attorney I.D. No. 57422
                                                   MELISSA L. YEMMA, ESQ.
                                                   Attorney I.D. No. 92194
                                                   Rose Tree Corporate Center II
                                                   1400 N. Providence Road, Suite 6035
                                                   Media, PA 19063
                                                   (610) 891-0300
                                                   nicolson@nicolsonlawgroup.com
                                                   yemma@nicolsonlawgroup.com
     Case 5:16-cv-04276-EGS Document 149 Filed 01/15/19 Page 17 of 19




                                     JONATHAN F. FECZKO, ESQ.
                                     Admitted Pro Hac Vice
                                     TUCKER ELLIS LLP
                                     950 Main Avenue, Suite 1100
                                     Cleveland, OH 44113
                                     (216) 696-3161
                                     jonathan.feczko@tuckerellis.com

                                     Attorneys for Defendant Electrolux Home
                                     Products, Inc.

DATE: January 15, 2019
       Case 5:16-cv-04276-EGS Document 149 Filed 01/15/19 Page 18 of 19




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLSTATE INSURANCE COMPANY; ALLSTATE                       : NO. 5:16-cv-04276-EGS
INDEMNITY COMPANY; ALLSTATE PROPERTY &                     :
CASUALTY INSURANCE COMPANY; ALLSTATE                       :
VEHICLE & PROPERTY INSURANCE COMPANY                       :
                                                           :
                      v.                                   :
                                                           : JURY TRIAL DEMANDED
ELECTROLUX HOME PRODUCTS, INC.                             :


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing Defendant Electrolux Home Products,

Inc.’s Memorandum of Law in Support of its Opposition to Plaintiffs’ Omnibus Motion to Preclude

Certain Evidence, was served electronically on the date stated below, upon the following:

                                      Raymond E. Mack, Esquire
                                      Patrick A. Hughes, Esquire
                                         de Luca Levine, LLC
                                         Three Valley Square
                                 512 E. Township Line Road, Suite 220
                                         Blue Bell, PA 19422

                                                NICOLSON LAW GROUP LLC

                                        BY:     /s/ Melissa L. Yemma
                                                CHERYL M. NICOLSON, ESQ.
                                                Attorney I.D. No. 57422
                                                MELISSA L. YEMMA, ESQ.
                                                Attorney I.D. No. 92194
                                                Rose Tree Corporate Center II
                                                1400 N. Providence Road, Suite 6035
                                                Media, PA 19063
                                                (610) 891-0300
                                                nicolson@nicolsonlawgroup.com
                                                yemma@nicolsonlawgroup.com

                                                JONATHAN F. FECZKO, ESQ.
                                                Admitted Pro Hac Vice
     Case 5:16-cv-04276-EGS Document 149 Filed 01/15/19 Page 19 of 19




                                    TUCKER ELLIS LLP
                                    950 Main Avenue, Suite 1100
                                    Cleveland, OH 44113
                                    (216) 696-3161
                                    jonathan.feczko@tuckerellis.com

                                    Attorneys for Defendant Electrolux Home
                                    Products, Inc.

DATE: January 15, 2019
